Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 1 of 17 PageID #: 1318




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


JOSE BECERRA,

                      Petitioner,

       V.                                        Civil Action No. 18-866-RGA

ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                      Respondents.



                              MEMORANDUM OPINION


Jose Becerra. Pro se Petitioner.

Kathryn Joy Garrison, Deputy Attorney General of the Delaware Department of Justice,
Wilmington, Delaware. Attorney for Respondents.




September 7, 2021
Wilmington, Delaware
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 2 of 17 PageID #: 1319




       Pending before the Court is Petitioner Jose Becerra's Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 and Amendment to Petition (collectively referred to as

"Petition"). (D.I. 3; D.I. 9) The State filed an Answer in opposition, to which Petitioner filed a

Reply. (D.I. 16; D.I. 23) For the reasons discussed, the Court will dismiss the Petition.

I.     BACKGROUND

       In June 2014, a Delaware Superior Court jury convicted Petitioner of two counts of first

degree robbery, four counts of possession of a firearm during the commission of a felony

("PFDCF"), and one count each of aggravated menacing, second degree burglary, and second

degree conspiracy. See Becerra v. State , 124 A.3d 1015 (Table), 2015 WL 5679648, at* 1 (Del.

Sept. 25, 2015). On September 19, 2014, the Superior Court sentenced Petitioner to twenty

years at Level V incarceration, followed by six months at Level IV, followed by six years at

Level III. See id. The Delaware Supreme Court affirmed Petitioner' s convictions and sentence

on direct appeal. See id. at *2.

       In October 2016, while represented by counsel, Petitioner filed a motion for post-

conviction relief pursuant to Delaware Superior Court Criminal Rule 61. (D.I. 22-7 at 221-222)

The Superior Court denied the motion, and the Delaware Supreme Court affirmed that decision

on April 4, 2018. See Becerra v. State , 184 A.3d 341 (Table), 2018 WL 1638872, at *1 (Del

Apr. 4, 2018).

II.    GOVERNING LEGAL PRINCIPLES

       A. Exhaustion and Procedural Default

       Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 3 of 17 PageID #: 1320




O 'Sullivan v. Boerckel, 526 U .S. 838, 842-44 (1999); Picardv. Connor, 404 U.S. 270, 275

(1971 ). The AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted unless it appears that -

                (A) the applicant has exhausted the remedies available in the courts
                of the State; or

                (B)(i) there is an absence of available State corrective process; or
                   (ii) circumstances exist that render such process ineffective to
                   protect the rights of the applicant.

28 U.S.C. § 2254(b)(l ).

         The exhaustion requirement is based on principles of comity, requiring a petitioner to

give "state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State' s established appellate review process." O 'Sullivan, 526 U.S . at

844-45 ; see Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the

exhaustion requirement by demonstrating that the habeas claims were "fairly presented" to the

state' s highest court, either on direct appeal or in a post-conviction proceeding, in a procedural

manner permitting the court to consider the claims on their merits. Bell v. Cone, 543 U.S. 447,

451 n.3 (2005); Castille v. Peoples, 489 U.S . 346, 351 (1989). A federal legal claim is "fairly

presented" to state courts when there is: "(1) reliance on pertinent federal cases employing

constitutional analysis; (2) reliance on state cases employing constitutional analysis in like fact

situations; (3) assertion of the claim in terms so particular as to call to mind a specific right

protected by the Constitution; [or] (4) allegation of a pattern of facts that is well within the

mainstream of constitutional litigation." McCandless v. Vaughn , 172 F.3d 255, 261 (3d Cir.

1999).

                                                   2
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 4 of 17 PageID #: 1321




       A petitioner' s failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160

(3d Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically

exhausted, such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160;

Coleman v. Thompson , 501 U.S. 722, 750-51 (1991 ). Similarly, if a petitioner presents a habeas

claim to the state ' s highest court, but that court "clearly and expressly" refuses to review the

merits of the claim due to an independent and adequate state procedural rule, the claim is

exhausted but procedurally defaulted. See Coleman, 501 U.S . at 750; Harris v. Reed, 489 U. S.

255, 260-64 (1989).

       Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless, 172 F.3d at 260; Coleman, 501 U.S. at 750-51. To demonstrate cause

for a procedural default, a petitioner must show that "some objective factor external to the

defense impeded counsel ' s efforts to comply with the State' s procedural rule." Murray v.

Carrier, 477 U.S. 478 , 488 (1986). To demonstrate actual prejudice, a petitioner must show

"that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire

trial with error of constitutional dimensions." Id. at 494.

        Alternatively, a federal court may excuse a procedural default if the petitioner

demonstrates that failure to review the claim will result in a fundamental miscarriage of justice.

See Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266 F.3d 218, 224 (3d

Cir. 2001 ). A petitioner demonstrates a miscarriage of justice by showing a "constitutional


                                                   3
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 5 of 17 PageID #: 1322




violation has probably resulted in the conviction of one who is actually innocent." Murray, 477

U.S. at 496. Actual innocence means factual innocence, not legal insufficiency. See Bousley v.

United States, 523 U.S. 614, 623 (1998). In order to establish actual innocence, the petitioner

must present new reliable evidence - not presented at trial - that demonstrates "it is more likely

than not that no reasonable juror would have found petitioner guilty beyond a reasonable doubt."

House v. Bell, 547 U.S. 518, 537-38 (2006); see Sweger v. Chesney, 294 F.3d 506, 522-24 (3d

Cir. 2002).

       B. Standard of Review

       If a state ' s highest court adjudicated a federal habeas claim on the merits, the federal

court must review the claim under the deferential standard contained in 28 U.S.C . § 2254(d).

Pursuant to 28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's

decision was "contrary to, or involved an unreasonable application of, clearly established federal

law, as determined by the Supreme Court of the United States," or the state court' s decision was

an unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(l) & (2); see also Williams v. Taylor, 529 U.S. 362,412 (2000); Appel v. Horn , 250

F.3d 203,210 (3d Cir. 2001). A claim has been "adjudicated on the merits" for the purposes of

28 U.S .C. § 2254(d) if the state court decision finally resolves the claim on the basis of its

substance, rather than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105,

115 (3d Cir. 2009). The deferential standard of§ 2254(d) applies even "when a state court's

order is unaccompanied by an opinion explaining the reasons relief has been denied."

Harrington v. Richter, 562 U.S. 86, 98 (2011). As explained by the Supreme Court, "it may be




                                                  4
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 6 of 17 PageID #: 1323




presumed that the state court adjudicated the claim on the merits in the absence of any indication

or state-law procedural principles to the contrary." Id. at 99.

       Finally, when reviewing a habeas claim, a federal court must presume that the state

court's determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(l ). This

presumption of correctness applies to both explicit and implicit findings of fact, and is only

rebutted by clear and convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(l);

Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341

(2003) (stating that the clear and convincing standard in§ 2254(e)(l) applies to "factual issues,"

whereas the unreasonable application standard of§ 2254(d)(2) applies to "decisions").

III.   DISCUSSION

       Petitioner's timely filed § 2254 Petition asserts the following thirteen Claims for relief:

(1) the trial court erred by permitting hearsay and irrelevant testimony to be entered during

Petitioner's criminal proceeding (D.I. 3 at 5; D.I. 11 at 4-8); (2) the trial court erred by failing to

sua sponte grant a judgment of acquittal at the close of the State' s case (D.I 3 at 7; D.I. 11 at 1-2,

14); (3) Petitioner was arrested and his home was searched without warrants (D.I. 3 at 8; D.I. 9 at

7; D.I. 11 at 1-2, 14); (4) Petitioner's statement to police was unconstitutional because he was

not read his Miranda rights, the officers tried to intimidate him, and he was under the influence

of alcohol and drugs at the time (D.I. 9 at 7, 11 , 15); (5) the trial court failed to provide Petitioner

with an interpreter at every stage of his proceedings (D.I. 9 at 3); (6) Petitioner was not tried by a

jury of his peers (D.I. 11 at 12); (7) Petitioner was denied his right to a speedy trial (D.I. 9 at 2,

11 ); (8) trial counsel provided ineffective assistance by failing to adequately meet with Petitioner

and hire an interpreter to communicate with him (D.I. 9 at 9-10; D.I. 11 at 3-4); (9) trial counsel


                                                   5
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 7 of 17 PageID #: 1324




provided ineffective assistance by failing to file a motion to suppress Petitioner' s statement to

police (D.I. 9 at 3); (10) trial counsel provided ineffective assistance by failing to object to the

State' s reference to Petitioner' s self-incriminating statement during its opening statement (D.I. 9

at 8); (11) trial counsel provided ineffective assistance by communicating the State' s plea offer

to Petitioner by letter despite "knowing [that Petitioner] needed an interpreter" (D.I. 11 at 8-10;

D.I. 23 at 6,8); (12) trial counsel suffered from a disability that prevented him from effectively

representing Petitioner during the trial (D.I. 9 at 10; D.I. 11 at 4); and (13) the attorney who

represented Petitioner on direct appeal and during his Rule 61 proceedings provided ineffective

assistance by failing to retain an interpreter to facilitate communicating with Petitioner and for

failing to argue that Petitioner' s police statement should have been suppressed (D.I. 9 at 5; D.I.

11 at 11-13).

        A. Procedurally Barred Claims

                1. Claims One and Two

        Petitioner presented the arguments in Claims One and Two to the Delaware Supreme

Court on direct appeal. The Delaware Supreme Court, however, only reviewed the arguments

for plain error under Delaware Supreme Court Rule 8, because Petitioner had not presented the

arguments to the Superior Court during his criminal trial. By applying the procedural bar of

Rule 8, the Delaware Supreme Court articulated a "plain statement" under Harris v. Reed, 489

U.S. 255, 263-64 (1984) that its decision rested on state law grounds. In turn, Delaware

Supreme Court Rule 8 is an independent and adequate state procedural rule precluding federal

habeas review absent a showing of cause for the default, and prejudice resulting therefrom, or




                                                   6
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 8 of 17 PageID #: 1325




that a miscarriage of justice will occur if the claim is not reviewed. See Campbell v. Burris, 515

F.3d 172, 182 (3d Cir. 2008).

       To the extent Petitioner' s contention in Claim Twelve that trial counsel ineffectively

represented him while suffering from a disability should be construed as an attempt to establish

cause for his failure to raise Claims One and Two to the Superior Court during his trial, the

argument is unavailing. Ineffective assistance provided by a trial and/or appellate attorney can

only constitute cause for a procedural default if the petitioner establishes that counsel's

ineffectiveness rose to the level of a Sixth Amendment violation. See Murray, 477 U.S. at 488.

As explained later, Petitioner' s allegation regarding trial counsel' s disability does not establish

that trial counsel provided constitutionally ineffective assistance while trial counsel was actually

representing Petitioner. See infra at Section III.B.

       In the absence of cause, the Court will not address the issue of prejudice. Moreover, the

miscarriage of justice exception to the procedural default doctrine is inapplicable, because

Petitioner has not provided any new reliable evidence of his actual innocence. Thus, the Court

will deny Claims One and Two as procedurally barred.

               2. Claims Three, Four, Five, Six, Seven, Nine, Ten, Eleven, Thirteen

        The record reveals, and Petitioner appears to concede, that the freestanding claims for

relief asserted in Claims Three, Four, Five, Six, and Seven are unexhausted because they were

not presented to the Delaware Supreme Court on direct or post-conviction appeal, and the

ineffective assistance of counsel allegations in Claims Nine, Ten, Eleven, and Thirteen are

unexhausted because they were not presented to the Delaware Supreme Court on post-conviction

appeal. (D.I. 23) At this juncture, any attempt by Petitioner to present the instant nine Claims in


                                                   7
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 9 of 17 PageID #: 1326




a new Rule 61 motion would be time-barred under Rule 61(i)(l). See DeAngelo v. Johnson,

2014 WL 4079357, at *12 (D. Del. Aug. 15, 2014). Although Rule 61(i)(l) provides for an

exception to the one-year time limitation if the untimely Rule 61 motion "asserts a retroactively

applicable right that is newly recognized after the judgment of conviction is final," no such right

is implicated in the instant Claims Similarly, the exceptions to Rule 61(i)(l) ' s time-bar

contained in Rule 61(i)(5) and (d)(2) do not apply to Petitioner' s case, because he does not allege

actual innocence, lack of jurisdiction, or that a new rule of constitutional law applies to the

instant arguments. Given these circumstances, the Court must treat Claims Three, Four, Five,

Six, Seven, Ten, Eleven, Twelve, and Thirteen as exhausted but procedurally defaulted, meaning

that the Court cannot review the merits of the Claims absent a showing of cause and prejudice or

a miscarriage of justice.

        Petitioner attempts to establish cause for his default by asserting that: (1) there was

insufficient evidence to convict him; (2) trial counsel failed to retain an interpreter to

communicate the plea offer to him and also provided ineffective assistance during plea

negotiations (D.I. 23 at 7-8); and (3) trial counsel was transferred to inactive disability status on

November 20, 2014 and substitute counsel (i.e., the attorney who represented Petitioner on direct

appeal and in his Rule 61 proceeding) changed the direction of the defense and failed to raise all

of Petitioner's Claims on direct appeal or during the Rule 61 proceedings (D.I 9 at 3-4; D.I. 23 at

2-4, 6-8).

        As an initial matter, Petitioner' s contention that there was insufficient evidence to support

his convictions does not establish cause for his default. Simply stated, Petitioner has failed to




                                                   8
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 10 of 17 PageID #: 1327




demonstrate how the alleged insufficiency of evidence prevented him from presenting the instant

nine Claims to the Delaware Supreme Court on direct or post-conviction appeal.

       Petitioner' s attempt to establish cause by blaming both trial counsel ' s and appellate/post-

conviction counsel ' s performances is similarly unavailing. Trial counsel' s performance during

plea negotiations (including the failure to retain an interpreter during that time) and trial

counsel' s placement on inactive disability status in November 2014 cannot excuse Petitioner' s

default of Claims Three through Seven, because neither of these actions amounted to

constitutionally ineffective assistance. See infra at Section III.B. Petitioner's attempt to

establish cause by blaming appellate counsel's failure to raise on direct appeal the freestanding

claims for relief asserted in Claims Three through Seven also cannot establish cause, because

Petitioner' s ineffective assistance of appellate counsel allegations are themselves procedurally

defaulted. See Murray, 477 U.S. at 488-89 (finding claim of ineffective assistance of counsel

must be presented to state courts as independent claim before it may be used to establish cause

for procedural default); Kellum v. Pierce, 24 F. Supp. 3d 390, 405 (D. Del. 2014).

        In turn, to the extent Petitioner attempts to establish cause under Martinez v. Ryan, 566

U.S. 1, 16-17 (201 2) by blaming post-conviction counsel' s failure to raise the instant nine

Claims in his Rule 61 proceeding, the attempt fails. In Martinez, the Supreme Court held that

inadequate assistance or the absence of counsel during an initial-review state collateral

proceeding may (under certain circumstances) establish cause for a petitioner's

procedural default of a claim of ineffective assistance of trial counsel. Id. at 12, 16-17. The

Third Circuit has explained the application of Martinez in habeas cases:

                Martinez recognizes a narrow exception to the doctrine of
                procedural default: "Inadequate assistance of counsel at initial-

                                                   9
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 11 of 17 PageID #: 1328




                 review collateral proceedings may establish cause for a prisoner's
                 procedural default of a claim of ineffective assistance at trial." This
                 exception is available to a petitioner who can show that: 1) his
                 procedurally defaulted ineffective assistance of trial counsel claim
                 has "some merit," and that 2) his state-post conviction counsel was
                 "ineffective under the standards of Strickland v. Washington."

Workman v. Sup't Albion SCI, 915 F.3d 928, 937 (3d Cir. 2019). "To demonstrate that his claim

has some merit, a petitioner must ' show that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further. ' " Id. at 93 8 (quoting

Miller-El, 537 U.S. at 336). To demonstrate that post-conviction counsel's ineffectiveness

caused the procedural default, a petitioner must show that post-conviction counsel's performance

was deficient under the first prong of the Strickland standard, i.e., "that his state post-conviction

counsel's performance fell below an objective standard of reasonableness." Workman , 915 F.3d

at 941.

          Since Martinez can only apply to excuse the default of claims alleging ineffective

assistance of trial counsel, Petitioner's allegation regarding post-conviction counsel ' s

ineffectiveness does not excuse the procedural default of the :freestanding claims for relief

asserted in Claims Three through Seven or the default of his claims alleging the ineffective

assistance of appellate counsel in Claim Thirteen. Post-conviction counsel' s failure to raise the

ineffective assistance of counsel arguments in Claims Nine, Ten, and Eleven also does not

establish cause under Martinez, because Petitioner has failed to demonstrate that these Claims

have some merit. For instance, Petitioner has not arguably shown that, under the circumstances

(where Petitioner was Mirandized prior to providing his audio and videotaped police statement

(D.I. 21-1 at 78)), trial counsel likely would have prevailed on a suppression motion (Claim

                                                   10
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 12 of 17 PageID #: 1329




Nine). See Thomas v. Varner, 428 F.3d 491 , 502 (3d Cir. 2005). Nor has Petitioner arguably

shown there is a reasonable possibility, under the totality of circumstances, that trial counsel

likely would have prevailed had he objected to the State' s reference to Petitioner' s police

statement at closing (Claim Ten).

       In turn, Claim Eleven does not have "some merit," because the Court concludes that the

manner in which trial counsel utilized an interpreter did not amount to constitutionally

ineffective assistance. See infra at Section III.B. For these reasons, the Court concludes that

Petitioner has not demonstrated cause for Claims Three, Four, Five, Six, Seven, Nine, Ten,

Eleven, and Thirteen.

       In the absence of cause, the Court will not address the issue of prejudice. Additionally,

given Petitioner's failure to provide new reliable evidence of his actual innocence, Petitioner's

procedural default cannot be excused under AEDP A's miscarriage of justice exception.

Accordingly, the Court will deny Claims Three, Four, Five, Six, Seven, Nine, Ten, Eleven, and

Thirteen as procedurally barred from federal habeas review.

       B. Claims Eight and Twelve Do Not Warrant Relief Under§ 2254(d)

        In Claim Eight, Petitioner contends that trial counsel provided ineffective assistance by

failing to adequately meet with him and hire an interpreter to communicate with him. (D.I. 9 at

9-10; D.I. 11 at 3-4) In Claim Twelve, Petitioner contends that trial counsel suffered from a

disability that prevented counsel from effectively representing Petitioner. (D.I. 9 at 10; D.I. 11 at

4) The Superior Court denied these two claims as meritless, and the Delaware Supreme Court

affirmed that decision "on the basis of and for the reasons stated in [the Superior Court's]

September 6, 2017 order." Becerra, 2018 WL 163 8872, at * 1. Given these circumstances,


                                                 11
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 13 of 17 PageID #: 1330




Claims Eight and Twelve will only warrant habeas relief if the Superior Court' s decision I was

either contrary to, or an unreasonable application of, clearly established Supreme Court

precedent.

       The clearly established Supreme Court precedent governing ineffective assistance of

counsel claims is the two-pronged standard enunciated by Strickland v. Washington , 466 U.S.

668 (1984) and its progeny. See Wiggins v. Smith, 539 U.S. 510 (2003). Under the first

Strickland prong, a petitioner must demonstrate that "counsel' s representation fell below an

objective standard ofreasonableness," with reasonableness being judged under professional

norms prevailing at the time counsel rendered assistance. See Strickland, 466 U.S. at 688.

Under the second Strickland prong, a petitioner must demonstrate "there is a reasonable

probability that, but for counsel' s unprofessional errors, the result of the proceeding would have

been different." Id. at 694. A reasonable probability is a "probability sufficient to undermine

confidence in the outcome." Id.

       Finally, in order to sustain an ineffective assistance of counsel claim, a petitioner must

make concrete allegations of actual prejudice and substantiate them or risk summary dismissal.

See Wells v. Petsock, 941 F.2d 253 , 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885 ,

891-92 (3d Cir. 1987). Although not insurmountable, the Strickland standard is highly




1
 See Wilson v. Sellers, 138 S. Ct. 1188, 1193-94 (2018) (reiterating that when a higher court
affirms a lower court' s judgment without an opinion or other explanation, federal habeas law
employs a "look through" presumption and assumes that the later unexplained order upholding a
lower court's reasoned judgment rests upon the same grounds as the lower court judgment); Ylst
v. Nunnemaker, 501 U.S. 797, 804 (1991) (under the "look through" doctrine, "where there has
been one reasoned state judgment rejecting a federal claim, later unexplained orders upholding
that judgment or rejecting the same claim rest upon the same ground.").

                                                 12
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 14 of 17 PageID #: 1331




demanding and leads to a strong presumption that the representation was professionally

reasonable. See Strickland, 466 U.S. at 689.

       Turning to the first prong of the § 2254(d)(l) inquiry, the Court notes that the Superior

Court correctly identified the Strickland standard applicable to Petitioner's ineffective assistance

of counsel allegations. Consequently, the Superior Court' s decision was not contrary to clearly

established federal law. See Williams , 529 U.S. at 406 (" [A] run-of-the-mill state-court decision

applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner' s case [does]

not fit comfortably within§ 2254(d)(l) ' s ' contrary to' clause").

       The Court' s inquiry is not over, however, because it must also determine if the Superior

Court reasonably applied the Strickland standard to the facts of Petitioner' s case. See

Harrington, 562 U.S. at 105-06. When performing this inquiry, the Court must review the

Delaware state courts' denial of Petitioner' s ineffective assistance of counsel allegations through

a "doubly deferential" lens. Id. " [T]he question is not whether counsel's actions were

reasonable, [but rather], whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard." Id. When assessing prejudice under Strickland, the question

is "whether it is reasonably likely the result would have been different" but for counsel's

performance, and the "likelihood of a different result must be substantial, not just conceivable."

Id. And finally, when viewing a state court' s determination that a Strickland claim lacks merit

through the lens of§ 2254( d), federal habeas relief is precluded "so long as fairminded jurists

could disagree on the correctness of the state court' s decision." Id. at 101.




                                                  13
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 15 of 17 PageID #: 1332




        Petitioner contends that trial counsel suffered from some type of disability that prevented

him from effectively representing Petitioner, as evidenced by the fact that trial counsel was

placed on inactive disability status in November 2014. The Superior Court reasonably applied

Strickland in rejecting this argument because nothing in the record indicates that trial counsel

was suffering from a disability at the time of Petitioner' s representation. As the Superior Court

noted, trial counsel did not request, and was not placed on, inactive status until months after

Petitioner's trial had ended. 2

        The Superior Court also reasonably applied Strickland in denying Petitioner' s argument

that trial counsel was ineffective for failing to retain an interpreter to communicate with

Petitioner. To begin, trial counsel explained during final case review that Petitioner could

communicate in English without an interpreter. Trial counsel' s statement is supported by the

fact that Petitioner communicated with the police in English during his videotaped interview.

Even so, trial counsel took proactive steps to request the services of an interpreter for the final

case review and trial, and Petitioner utilized the interpreter to testify . Moreover, the Superior

Court conducted colloquies with Petitioner through an interpreter on two occasions prior to trial

to ensure he understood the pleas he had been offered and that he was ready to proceed to trial. 3


2
 Trial counsel was transferred to disability inactive status because, in November 2014, the
Delaware Supreme Court found he "is currently suffering mental or physical incapacity which
prevents him from both the practice of law and the ability to assist in his defense of pending
matters." See In re Tease , 2014 WL 7009930, at* 1 (Del. Nov. 20, 2014).

3As   explained by the Superior Court when denying the instant argument:

                Indeed, the record shows that [Petitioner] communicated with the
                police in English when he gave a statement to the police. That
                statement was videotaped and played to the jury without the aid of
                an interpreter.

                                                  14
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 16 of 17 PageID #: 1333




Given this record, Petitioner cannot demonstrate that the manner in which trial counsel utilized

the services of an interpreter constituted deficient performance or prejudiced him.

       Looking through the doubly deferential lens applicable to ineffective assistance of

counsel claims on federal habeas review, the Court concludes that the Superior Court did not

unreasonably apply Strickland in denying Petitioner' s arguments that trial counsel' s alleged

disability and placement on inactive status and the manner in which counsel used the services of




               Furthermore, [Petitioner] had the assistance of a court-certified
               interpreter prior to trial and at trial. During final case review, the
               State told the Court that it had a conversation with [Petitioner] who
               claimed that he did not know what his charges were and that he had
               never spoken with his attorney. This was immediately refuted by
               Trial Counsel.

                       *               *               *                *

               [Petitioner] was then provided a private room where he could speak
               with his Trial Counsel, through an interpreter, to discuss the charges
               he was facing and to help him better understand the plea offer. Upon
               returning to the court room, [Petitioner] told the Court, through the
               interpreter, that he understood [the plea offer].

                       *               *                *               *

               [Petitioner] did not bring to the Court' s attention                  any
               communication barriers or trial preparation problems.

               Additionally, immediately prior to the start of trial, [Petitioner] (who
               had two interpreters at trial), told the Court that he was ready for
               trial, that he understood that he was there for trial, and that the State
               [had] made a final extremely favorable plea offer of nine years jail
               time. Trial Counsel also explained to [Petitioner] (through an
               interpreter) that, ifhe rejected the offer and went to trial, [Petitioner]
               would be facing a minimum of twenty-two years in prison and a
               maximum of one hundred and eighty-five years.

(D.I. 22-6 at 36-43)
                                                  15
Case 1:18-cv-00866-RGA Document 25 Filed 09/07/21 Page 17 of 17 PageID #: 1334




an interpreter amounted to constitutionally ineffective assistance. Accordingly, the Court will

deny Claims Eight and Twelve.

IV.    CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ); 28 U .S.C. § 2253 (c)(2). A

certificate of appealability is appropriate when a petitioner makes a " substantial showing of the

denial of a constitutional right" by demonstrating "that reasonable jurists would find the district

court' s assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2);

Slack v. McDaniel, 529 U.S. 473 , 484 (2000).

       The Court has concluded that the instant Petition does not warrant relief. Reasonable

jurists would not find this conclusion to be debatable. Accordingly, the Court will not issue a

certificate of appealability.

V.      CONCLUSION

        For the reasons discussed, the Court will deny the Petition without holding an evidentiary

hearing.

        An appropriate Order will be entered.




                                                 16
